On Application for Rehearing.
LAND, J.
It is ordered that our decree herein be amended and recast so as to read as follows, to wit:
For the reasons herein assigned it is ordered, adjudged, and decreed that the judgment appealed from be, and the same is hereby, amended by charging the appellees in favor of the appellant with interest at 10 per cent, instead of 5 per cent, on the price of the adjudication at the tax sale of June 24, 1901, and on all taxes paid on the property between said date and October 3, 190T; and that as thus amended the judgment appealed from is affirmed.
And it is further ordered that the defendant and appellee pay the cost of this appeal, and that with these amendments the application for a rehearing be refused.